OPINION — AG — ** BUILDING BONDS — SCHOOL — REPAIR ** QUESTION: A SCHOOL DISTRICT HAS ISSUED $4000 IN BONDS FOR A CONSTRUCTION OF A NEW SCHOOL BUILDING, AND FOR WHICH SAID SUM IS NOT NOW ADEQUATE TO CONSTRUCT THE SAME; CAN THEY SPEND THIS SUM OF MONEY FOR THE REPAIR OF THEIR OLD SCHOOL BUILDING ? — NEGATIVE, SINCE THE BONDS YOU REFER TO WERE ISSUED ONLY FOR THE CONSTRUCTION OF A NEW BUILDING, THE PROCEEDS THEREFROM CANNOT BE USED FOR REPAIRS TO AN OLD BUILDING. IF REPAIRS TO THE OLD BUILDING ARE NEEDED OR DESIRED, IT IS THE OPINION OF THE A.G. THAT THE PROCEEDS OF THE BONDS ISSUED FOR THE CONSTRUCTION OF A NEW BUILDING SHOULD BE DEPOSITED IN THE APPROPRIATE SINKING FUND TO RETIRE SAID BONDS, AND THAT A NEW BOND ISSUE FOR REPAIR TO THE OLD BUILDING. (BONDS, ELECTORS, SINKING FUND) CITE: ARTICLE X, SECTION 16, ARTICLE X, SECTION 26, 70 O.S. 520 [70-520], 70 O.S. 907.2 [70-907.2], OPINION NO. OCTOBER 14, 1948 — BARRY (J. H. JOHNSON)